Title: James Barbour to James Madison, 29 September 1828
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    London
                                
                                Sepr. 29h. 28
                            
                        
                        
                        It was a subject of very sincere regret, both, with me and my family, that from untoward circumstances we
                            were deprived of the happiness of tendering to you and Mrs Madison, an affectionate farewell on the distant Journey we
                            were about commencing—It will give you pleasure I am sure to learn that our voyage across the Atlantic, was so favorable
                            as to exceed any one of the 145 passages, which our Captn had made—I indeed had to pay the Tax of Young Navigators,
                            being sick from land to land—The sight of the latter was the epoch of returning health which has been uninterrupted
                            since—and fortunately it has been enjoyed by the whole Family—No language can give a faint idea of the beauty of
                            England—The Country from Liverpool to London presents a perfect Landscape—beyond the pencil to imitate. Not a spot, but
                            which has been redeemed and appropriated to use, or to beauty—And while the Country is distributed in fields from one, to
                            twenty acres, separated by hedges or stone walls—the residences of their nobles—for beauty and ostentation to any but,
                            to the beholder are incredible—We enjoyed the high gratification of a minute inspection of their Parks, their Water Works,
                            their Gardens, their Houses, their interior arrangement, furniture, paintings and a long et cetera—on which is lavished
                            the enormous income, of three thousand dollars a day. We travelled with a view to inspect their most important
                            Manufacturing establishments—We were told every where that they were prosperous—the operatives looked infinitely better
                            than I expected to find them—their clothing neat, their diet plentiful and comfortable—the children healthy and
                            numerous—The women, in the lower orders, are generally beautiful—London is now said to contain 1.400000—inhabitants—The
                            extremes of human Society are seen every day and indeed every minute in the Streets—the mass of human wretchedness and
                            profligacy aggregated here is appalling to humanity, inseparable I presume however from such a multitude—I propose
                            occasionally to do myself the pleasure of writing you of what I see and of what is doing here—as a feeble testimony of my
                            friendly regard to you and under a hope that it may not be unacceptable—The principal object of writing to you to day,
                            just too as the mail is about leaving was to inform you that notwithstanding the papers are boasting it the influence of
                            the last few weeks of fine weather (said to be unsurpassed in this Country) on their harvest, and that the crop is an
                            average one that I was informed yesterday that 98 p had been refused for the quarter of wheat (Dantzic) equal to $2.20 for
                            one bushel—I hope you will not have sold before this reaches you—as I think wheat must be high. And I will be obliged to
                            you to say so to any of our Friends—We offer to You and Mrs Madison assurances of a very warm friendship
                        
                        
                            
                                James Barbour
                            
                        
                    